Eollin, S.
—The report of the referee must be confirmed. The sale by the administrator to the former partner of deceased of his interest in the copartnership property and his purchase of the same individually was unlawful for reasons which rest in sound policy, and which have been stated over and over again by all courts and judges. Whether the sale was in good faith or not is quite immaterial. A trustee may not sell the trust property to himself no matter what the form may be of the transaction, if the plain purpose of it be, as in this case, to convey the property owned by the trustee as such to himself individually. This doctrine is elementary.